DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 9 is objected to because of the following informalities:  the limitation “the first bus bar 401A” in lines 1-2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “the first bus bar 403A”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation “an assembly with the plurality of cartridges stacked therein” in line 3.  It is not clear whether an assembly is the same battery module assembly or different battery module assembly as recited in claims 1 and 3 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “the battery module assembly with the plurality of cartridges stacked therein”.
5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation “an assembly with the plurality of cartridges stacked therein” in line 3.  It is not clear whether an assembly is the same battery module assembly or different battery module assembly as recited in claims 1, 7, and 8 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “the battery module assembly with the plurality of cartridges stacked therein”.
6.	Claims 11 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation “an assembly with the plurality of cartridges stacked therein” in lines 10-11.  It is not clear whether an assembly is the same battery module assembly or different battery module assembly as recited in line 1 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “the battery module assembly with the plurality of cartridges stacked therein”.
7.	Claims 12-18 are rejected as depending from claim 11.
8.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation “an assembly with the plurality of cartridges stacked therein” in lines 3-4.  It is not clear whether an assembly is the same battery module assembly or different battery module assembly as recited in claim 11 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “the battery module assembly with the plurality of cartridges stacked therein”.
9.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation “an assembly with the plurality of cartridges stacked therein” in lines 10-11.  It is not clear whether an assembly is the same battery module assembly or different battery module assembly as recited in claim 11 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “the battery module assembly with the plurality of cartridges stacked therein”.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasugai et al. (US 2015/0236387).
Regarding claim 1, Kasugai discloses a battery module assembly (abstract) comprising:
a plurality of cells(electric cells 32, Fig. 2, [0037]); a plurality of cartridges(holder members 40 with heat transfer plate 60, Figs. 2 & 3) stacked in a vertical direction with a corresponding cell therebetween(Fig. 2); and a caulking pipe (first fixing members [0078]) inserted into a through hole (through holes 43, Fig. 3) provided in a corner of each of the stacked plurality of cartridges, for assembling the plurality of cartridges(Fig. 2), wherein a bus bar (bus bar 38, Fig. 3, [0060]) and a sensing wire (wires 65, Fig. 3, [0037]) configuring a voltage sensing assembly are included in each of a first cartridge (a cartridge A) and a second cartridge (a cartridge B) among the plurality of cartridges assembled by the caulking pipe([0037], Fig. 1).
Regarding claim 2, Kasugai discloses all of the claim limitations as set forth above. Kasugai further discloses the first cartridge (the cartridge A) is provided in a rectangular shape which includes a front frame F1 and a rear frame F2 configuring a short side thereof and two side frames F3 and F4 configuring a long side thereof, and the bus bar is provided in the rear frame F2 (see Fig. A as annotated Fig. 3).

    PNG
    media_image1.png
    503
    831
    media_image1.png
    Greyscale
Fig. A
Allowable Subject Matter
12.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the first cartridge (the cartridge A) is provided in a rectangular shape which includes a front frame F1 and a rear frame F2 configuring a short side thereof and two side frames F3 and F4 configuring a long side thereof, and the bus bar comprises: a first bus bar 401A mounted on a first protrusion portion 31 protruding from the rear frame F2 by a first length L1; a second bus bar 401B mounted on a second protrusion portion 33 protruding from the rear frame by a second length L2 which is longer than the first length L1; and a connection part 401C connecting the first bus bar 401A to the second bus bar 401B.
In the instant invention, the reason that the protrusion length L2 of the second protrusion portion 33 is longer than the protrusion length L1 of the first protrusion portion 31 is for connecting the second bus bar 401B, disposed on the second protrusion portion 33, to a sensing terminal 405A included in the below-described voltage sensing lower housing 405([0176] US 2021/0028514).
Kasugai discloses the first cartridge (the cartridge A) is provided in a rectangular shape which includes a front frame F1 and a rear frame F2 configuring a short side thereof and two side frames F3 and F4 configuring a long side thereof (Fig. 3), and the bus bar comprises: a first bus bar 401A (38, Fig. 3); a second bus bar 401B (38, Fig. 3); and a connection part 401C connecting the first bus bar 401A to the second bus bar 401B(Fig. 3) but does not disclose, teach or render obvious a first bus bar  mounted on a first protrusion portion 31 protruding from the rear frame F2 by a first length L1; and a second bus bar mounted on a second protrusion portion 33 protruding from the rear frame by a second length L2 which is longer than the first length L1.
13.	 Claims 4 & 6 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claim 6 is overcome.
14.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the second cartridge (the cartridge B) is provided in a tetragonal ring shape which includes a front frame F1 and a rear frame F2 configuring a short side thereof and two side frames F3 and F4 configuring a long side thereof, and the sensing wire is buried into a groove provided in the front frame F1, the rear frame F2 facing the front frame F1, and one of the two side frames F3 and F4.
In the instant invention, referring to FIG. 20, a sensing wire 403 may be a wire for voltage sensing and may be included in (buried into) a cartridge B 140 ([0183]).  The cartridge B 140 may include a groove 145 with the sensing wire 403 buried thereinto and the groove 145 may be formed in the first frame F1 (or a front frame), a third frame F3, and a second frame F2 (or a rear frame), although not shown, the groove 145 may be formed in the first frame F1 (or the front frame), a fourth frame F4, and a second frame F2 (or the rear frame)([0184]).
Kasugai discloses the second cartridge (the cartridge B) is provided in a shape which includes a front frame F1 and a rear frame F2 configuring a short side thereof and two side frames F3 and F4 configuring a long side thereof(Fig. 3), and the sensing wire is buried into a groove provided in the front frame F1(wire accommodating groove 48,  Fig. 3), the rear frame F2 facing the front frame F1(Fig. 3), but does not disclose teach or render obvious the second cartridge is provided in a tetragonal ring and the sensing wire is buried into a groove provided in one of the two side frames F3 and F4.
15.	 Claims 8-10 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the objection and the rejection under 35 U.S.C. 112 set forth in this office action on claims 9 and  10, respectively are overcome.
16.	Claims 11-18 would be allowable when the rejection under 35 U.S.C. 112 set forth in this office action on claims 11-18 is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 11 is directed to a battery module assembly comprising: a plurality of cells; a plurality of cartridges stacked in a vertical direction with a corresponding cell therebetween, the plurality of cartridges including a first cartridge (a cartridge A) including a bus bar configuring a voltage sensing assembly and a second cartridge (a cartridge B) including a sensing wire configuring the voltage sensing assembly; and a caulking pipe inserted into a through hole provided in a corner of each of the stacked plurality of cartridges, wherein the voltage sensing assembly comprises: a voltage sensing lower housing 405 covering a rear surface of the battery module assembly with the plurality of cartridges stacked therein; and a voltage sensing upper housing 409 covering the voltage sensing lower housing 405.
	In the instant invention,  referring to FIGS. 23 and 26, a voltage sensing upper housing 409 may be coupled to the voltage sensing lower housing 405 to cover a front surface of the voltage sensing lower housing 405 in a state where the voltage sensing lower housing 405 is coupled to a rear surface of an assembly 100 with a plurality of cartridges stacked therein([0209]). Accordingly, the external exposure of the plurality of sensing terminals 405A and 405B of the voltage sensing lower housing 405 may be blocked([0209]).
	Kasugai discloses a battery module assembly (abstract) comprising: a plurality of cells (electric cells 32, Fig. 2, [0037]); a plurality of cartridges (holder members 40 with heat transfer plate 60, Figs. 2 & 3)  stacked in a vertical direction with a corresponding cell therebetween(Fig. 2), the plurality of cartridges including a first cartridge (a cartridge A) including a bus bar configuring a voltage sensing assembly (bus bar 38, Fig. 3, [0060]) and a second cartridge (a cartridge B) including a sensing wire configuring the voltage sensing assembly (wires 65, Fig. 3, [0037]); and a caulking pipe (first fixing members [0078]) inserted into a through hole (through holes 43, Fig. 3) provided in a corner of each of the stacked plurality of cartridges(Fig. 2), but does not disclose, teach or render obvious wherein the voltage sensing assembly comprises: a voltage sensing lower housing 405 covering a rear surface of the battery module assembly with the plurality of cartridges stacked therein; and a voltage sensing upper housing 409 covering the voltage sensing lower housing 405.
17.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 19 is directed to a battery module assembly comprising:
a plurality of cells; a plurality of cartridges including a first cartridge (a cartridge A) and a second cartridge (a cartridge B) alternately stacked with a corresponding cell therebetween; and
a caulking pipe inserted into a through hole provided in a corner of each of the stacked plurality of cartridges, for assembling the plurality of cartridges, wherein a bus bar among main elements configuring a voltage sensing assembly is disposed in a frame configuring a short side among four frames configuring the first cartridge, and a sensing wire among the main elements configuring the voltage sensing assembly is disposed in two frames configuring a short side and one frame configuring a long side among four frames configuring the second cartridge.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 14 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724